Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 21, 2017

The Court of Appeals hereby passes the following order:

A18D0022. HAROLD MARTY v. JULIE MARTY.

        On May 16, 2016, the superior court entered a final judgment and decree of
divorce in this case. Harold Marty (“Husband”) filed a motion for new trial, which
the superior court denied by order entered on June 21, 2017. On July 25, 2017, the
Clerk of Court received this application for discretionary appeal by priority U. S.
mail. When a pro se party makes a filing with this court by United States mail, the
document is deemed filed as the date shown by the official postmark affixed by the
United States Postal Service. Court of Appeals Rule 4 (c). In this case, the official
postmark is illegible, but it appears from the United States Postal Service’s on-line
tracking system that the document was deposited with the Postal Service on July 22,
2017.
        A discretionary application must be filed within 30 days of entry of the
judgment sought to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA
§ 5-6-35 are jurisdictional, and this Court cannot accept an application for appeal not
made in compliance therewith. Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989); see also In the Interest of B. R. F., 338 Ga. App. 762, 762 (791 SE2d 859)
(2016) (filing deadline for discretionary applications “is jurisdictional, and this court
is unable to accept an untimely application”). Because it appears that Husband filed
this application 31 days after entry of the judgment he seeks to appeal, it is untimely,
and we lack jurisdiction to consider it.1 Accordingly, this application is hereby
DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      08/21/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.




      1
        If Husband can show that the United States Postal Service postmark was
actually July 21, 2017, Husband may timely file a motion for reconsideration from
this order.